PER CURIAM.
Dwight A. Martin filed a notice of appeal in July 2001, appealing the denial of a postconviction motion. The trial court had actually entered two orders denying two separate postconviction motions within the thirty-day window for filing a notice of appeal. One of those motions was filed pursuant to Florida Rule of Criminal Procedure 3.800(a) and addressed jail credit issues. The other motion was filed pursuant to Florida Rule of Criminal Procedure 3.850 and addressed issues including ineffective assistance of counsel.
It appears that Mr. Martin may have intended to appeal only the denial of his motion pursuant to rule 3.800(a). Nevertheless, the record submitted to this court included the record for both motions. That record was transmitted before the time expired to appeal the motion pursuant to rule 3.850. Thus, Mr. Martin may have decided that another notice of appeal was unnecessary. Accordingly, we conclude that it is appropriate for this court to review both orders. Having reviewed those *860orders, we determine that both orders are correct.
Affirmed.
PARKER, A.C.J., and ALTENBERND and WHATLEY, JJ., Concur.